NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5665-18

ESTATE OF AUSTIN J.
PISANO, by his
Administratrix ad
Prosequendum, JENNIE
PISANO,

          Plaintiff-Appellant,

v.

RUTGERS, THE STATE
UNIVERSITY, THE STATE
OF NEW JERSEY, ROBERT
WOOD JOHNSON HOSPITAL,
COMMUNITY MEDICAL
CENTER, RUTGERS
BIOMEDICAL AND HEALTH
SCIENCES, and DR. MELISSA
M. THOMPSON, M.D.,

     Defendant-Respondent.
___________________________

                   Submitted March 10, 2021 – Decided April 9, 2021

                   Before Judges Whipple, Rose, and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-3645-19.
            Shebell & Shebell, LLC, attorneys for appellant
            (Thomas F. Shebell, III, of counsel; Christian R.
            Mastondrea, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondents Rutgers, The State University, Rutgers
            Biomedical and Health Sciences, and the State of New
            Jersey (Melissa H. Raksa, Assistant Attorney General,
            of counsel; Meliha Arnautovic, Deputy Attorney
            General, on the brief).

PER CURIAM

      Plaintiff, Jennie Pisano, the Administratrix Ad Prosequendum for the

estate of her late twenty-year-old son Austin J. Pisano, appeals a June 27, 2019

order denying her motion to file a late notice of claim against defendant s,

Rutgers, The State University, Rutgers Biomedical and Health Sciences, the

State of New Jersey, and Robert Wood Johnson University Hospital (RWJ),1

public entities, pursuant to the Tort Claims Act (TCA), N.J.S.A. 59:1-1 to 13-

10. We affirm.2



1
  RWJ was originally part of the University of Medicine and Dentistry of New
Jersey (UMDNJ). Effective July 1, 2013, pursuant to "The New Jersey Medical
and Health Sciences Education Restructuring Act," N.J.S.A. 18A:64M-1 to -43,
UMDNJ, including RWJ, was transferred to Rutgers, The State University of
New Jersey.
2
  The record does not reveal whether defendant Melissa M. Thompson, M.D.
participated in the trial court proceedings.
                                                                          A-5665-18
                                       2
                                        I.

      The following facts are derived from the motion record. On December 8,

2018, plaintiff's decedent suffered a stroke and was treated at Community

Medical Center.     Three days later, decedent was transferred to RWJ and

underwent a valve replacement surgery. During these hospitalizations, tests

were administered to decedent to determine the underlying cause of his stroke.

On December 20, 2018, he was diagnosed with candidis endocarditis. Decedent

remained hospitalized at RWJ because he "developed bleeding" and died on

January 25, 2019. Plaintiff was asked if she wanted an autopsy performed, and

her sister responded "yes." Decedent's autopsy report indicated, "the [o]verall

cause of death in this case was due to complications of candidis endocarditis

related to previous intravenous drug use, chronic Hepatitis C viral infection and

subsequent septic emboli."

      In her moving certification, plaintiff stated she "was present at the time of

his death," which was "unexpected." Plaintiff certified decedent "asked [her] to

get help as he turned red," and she witnessed the "[c]ode team work on him for

about [forty-five] minutes without success." Plaintiff indicated she was "in a

state of shock" after her son's passing and that she had a difficult time "mourning


                                                                             A-5665-18
                                        3
from his loss." According to her certification, plaintiff claimed "[n]o one could

offer [her] an explanation as to what had occurred," and she has no "medical" or

"legal" training. In addition, plaintiff had no knowledge as to who was present

when her son passed "or who exactly had been providing care in the last few

weeks" prior to his death.

      After his passing, plaintiff certified she "had to come to grips with the

reality that my son would not be coming home." According to plaintiff, she was

never informed that any of the healthcare providers attending to her son were

State employees, and they were not chosen by him or his family. The hospital

consent forms were signed by decedent and not plaintiff.

      Plaintiff did not consult with an attorney within ninety days of her son's

death. The TCA notice was due on April 25, 2019. On May 1, 2019, plaintiff's

counsel filed a notice of claim with defendants Rutgers Biomedical and Health

Sciences and the State of New Jersey. On May 9, 2019, plaintiff moved for

leave to file a late notice of claim.

      The trial court denied the motion because plaintiff did not establish

extraordinary circumstances that prevented her from filing a timely notice. In

its oral decision following argument, the court stated the "[ninety] -day

requirement can be excused under very limited conditions" and extraordinary


                                                                           A-5665-18
                                        4
circumstances is a "very strict standard." Citing N.J.S.A. 59:8-9, the court

highlighted how the Legislature chose to "raise the bar" "from what was

previously a fairly permissive standard to a more demanding one." Plaintiff

moved for reconsideration, which was denied. This appeal followed.

      On appeal, plaintiff contends the trial court erred in denying her late notice

of claim because she had no knowledge that State employees cared for her son.

                                        II.

      "Pursuant to the express terms of the [TCA], we review a trial court's

application of the extraordinary circumstances exception for abuse of

discretion." O'Donnell v. N.J. Tpk. Auth., 236 N.J. 335, 344 (2019) (citing D.D.

v. Univ. of Medicine & Dentistry of N.J., 213 N.J. 130, 147 (2013)); accord

N.J.S.A. 59:8-9 (assigning the determination as to whether late notice may be

filed to "the discretion of a judge of the Superior Court"). "Generally, we

examine 'more carefully cases in which permission to file a late claim has been

denied than those in which it has been granted, to the end that wherever possible

cases may be heard on their merits. . . .'" Lowe v. Zarghami, 158 N.J. 606, 629

(1999) (quoting Feinberg v. DEP, 137 N.J. 126, 134 (1994)). Therefore, "any

doubts" as to whether extraordinary circumstances exist "should be resolved in

favor of the application." Ibid. (quoting Feinberg, 137 N.J. at 134).


                                                                              A-5665-18
                                         5
      The TCA "imposes strict requirements upon litigants seeking to file

claims against public entities." McDade v. Siazon, 208 N.J. 463, 468 (2011).

Chapter eight of the TCA provides that "no action shall be brought against a

public entity or public employee under this act unless the claim upon which it is

based shall have been presented" to the appropriate public entity in a written

notice of claim. N.J.S.A. 59:8-3; see N.J.S.A. 59:8-4 to -7. "A claim relating

to a cause of action for death or for injury or damage to person or to property

shall be presented as provided in this chapter not later than the 90th day after

accrual of the cause of action."       N.J.S.A. 59:8-8.     However, "the notice

provisions of the [TCA] were not intended as a 'trap for the unwary.'" Lowe,
158 N.J. at 629 (citation omitted). Thus, the Legislature provided:

                   A claimant who fails to file notice of his claim
            within 90 days as provided in section 59:8-8 of this act,
            may, in the discretion of a judge of the Superior Court,
            be permitted to file such notice . . . within one year after
            the accrual of his claim provided that the public entity
            or the public employee has not been substantially
            prejudiced thereby. Application to the court for
            permission to file a late notice of claim shall be made
            upon motion supported by affidavits based upon
            personal knowledge of the affiant showing sufficient
            reasons constituting extraordinary circumstances for
            his failure to file notice of claim within the period of
            time prescribed by section 59:8-8 of this act or to file a
            motion seeking leave to file a late notice of claim within
            a reasonable time thereafter[.]


                                                                           A-5665-18
                                         6
            [N.J.S.A. 59:8-9 (emphasis added).]

      Thus, if a claimant seeks to present a late notice of claim pursuant to the

TCA, "the grant or denial of remedial relief is 'left to the sound discretion of the

trial court, and will be sustained on appeal in the absence of a showing of an

abuse thereof.'" McDade, 208 N.J. at 476-77 (citation omitted). We must adhere

to this standard of review.

      "In determining whether a notice of claim under N.J.S.A. 59:8-8 has been

timely filed, a sequential analysis must be undertaken." Beauchamp v. Amedio,

164 N.J. 111, 118 (2000).

            The first task is to determine when the claim accrued.
            The discovery rule is part and parcel of such an inquiry
            because it can toll the date of accrual. Once the date of
            accrual is ascertained, the next task is to determine
            whether a notice of claim was filed within ninety days.
            If not, the third task is to decide whether extraordinary
            circumstances exist justifying a late notice.

            [Id. at 118-19.]

      Typically, a claim accrues at the time of injury or, as in this case, death.

"In the context of a medical malpractice action, a cause of action generally

accrues on the date that the alleged act or omission occurred." Baird v. Am.

Med. Optics, 155 N.J. 54, 65 (1998). See also Beauchamp, 164 N.J. at 117




                                                                              A-5665-18
                                         7
(stating that a claim accrues on the "date of the incident on which the negligent

act or omission took place").

      However, the discovery rule applies when "the victim either is unaware

that he has been injured or, although aware of the injury, does not know that a

third party is responsible." Beauchamp, 164 N.J. at 117. The discovery rule

delays the accrual of a claim until "the injured party discovers, or by an exercise

of reasonable diligence and intelligence should have discovered that he may

have a basis for an actionable claim." McDade, 208 N.J. at 478-79 (quoting

Lopez v. Swyer, 62 N.J. 267, 272 (1973)).

      Under the discovery rule, we have previously described the accrual date

as the time which an injured party had "both of the two pieces of information

that are key to the discovery rule, namely an injury and 'facts suggesting that a

third party may be responsible.'" Maher v. County of Mercer, 384 N.J. Super.
182, 188 (2006) (quoting Ayers v. Jackson Twp., 106 N.J. 557, 582 (1987)). In

Maher, we noted that: "In reaching this conclusion, we reject the suggestion that,

for accrual purposes, plaintiff did not have the requisite information within the

contemplation of the discovery rule until she received the May 14, 2004 opinion

letter from her treating physician." Ibid. See also Baird, 155 N.J. at 68; Burd

v. N.J. Tel. Co., 76 N.J. 284, 291-92 (1978).


                                                                             A-5665-18
                                        8
      Here, plaintiff asserts her state of grief over the loss of her son was an

extraordinary circumstance. She also asserts the date of accrual was the date

she received the autopsy report and not the date of decedent's death. According

to plaintiff, it is self-evident that the grief she experienced was paralyzing and

no additional proof is necessary to demonstrate why she did not file a timely

notice of claim. However, plaintiff's certification makes no mention of being

incapacitated due to grief—she did not provide a formal diagnosis or an expert

opinion to explain the impact her son's death had on her. Documents in the

record also reveal decedent was given written notice of the possible involvement

of public entities and/or public employees relative to his care.       We reject

plaintiff's novel argument that she could not be imputed with knowledge of the

information contained in the documents signed by decedent.

      The TCA does not define extraordinary circumstances, and our Court

stated it should be determined on a case-by-case basis. See D.D., 213 N.J. at

148. Generally, severe, debilitating, or uncommon medical conditions may

exceed the extraordinary circumstances hurdle.       Compare Maher, 384 N.J.

Super. at 189-90 (finding extraordinary circumstances shown by a plaintiff who

developed a staph infection and was placed in a medically induced coma), with

D.D., 213 N.J. at 150 (stating a plaintiff's diagnosis of stress, anxiety, and


                                                                            A-5665-18
                                        9
hypertension was considered insufficient to excuse an untimely filing).         A

plaintiff must put forth documentary or other evidence explaining why their

circumstances were extraordinary. See, e.g., R.L. v. State-Operated Sch. Dist.,

387 N.J. Super. 331, 340-41 (App. Div. 2016) (concluding extraordinary

circumstances existed after plaintiff explained the trauma his HIV diagnosis

caused); Maher, 384 N.J. Super. at 188 (noting the plaintiff presented a

physician opinion letter and physician's oral statement).

      In D.D., the plaintiff was "in absolute shock" after a university publicly

disclosed her private medical information.       D.D., 213 N.J. at 137.      She

experienced stress and anxiety, which required medical attention. Id. at 138-39.

The trial court permitted her to file a late notice of claim based on two

certifications attesting to the emotional and psychological difficulties she was

experiencing, the effect on her personal and professional life, as well as a

doctor's note attesting to the symptoms. Id. at 139.    The Court reversed,

explaining the plaintiff's offer of proof amounted to "vaguely described

complaints of stress and emotional strain," and the doctor's note did not explain

how severe the symptoms were. Id. at 150-51. Allowing an exception based on

limited proof, the Court explained, would contravene the Legislature's intent to




                                                                           A-5665-18
                                      10
heighten the level of proof needed to justify excusing a late filing. Id. at 148,

151.

       In the matter under review, the trial court properly noted that plaintiff

grieved and made funeral arrangements for her son, but there were no

extraordinary circumstances shown to prevent plaintiff from filing a timely

notice of claim. The trial court was correct in its analysis. We reject plaintiff's

contention that the accrual date should be deemed the date she received the

autopsy report. The cause of action accrued on January 25, 2019, decedent's

date of death, consonant with the governing law and was not tolled until release

of the autopsy report.

       Given plaintiff's insufficient justification for her delay in seeking counsel,

we conclude she did not make a prima facie showing of extraordinary

circumstances under N.J.S.A. 59:8-9. Thus, we find the trial court did not abuse

its discretion in declining to grant plaintiff permission to file a late notice of

claim under N.J.S.A. 59:8-9, or in denying reconsideration.

       Affirmed.




                                                                               A-5665-18
                                        11